Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledged Receipt
This office action is responsive to amendment filed on 27 July 2021.

Drawings
The drawings received on 28 January 2019 & 27 July 2021 are accepted by the examiner.

Specification
The specification received on 28 January 2019 & 27 July 2021 is accepted by the examiner.

Claim Rejections - 35 USC § 112
The 112 Rejection filed on 14 May 2021 is overcome by the amendment filed on 27 July 2021.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance for Claims 1-3, 5, 7-12, 15-16 and 18-22:   Regarding independent claims 1 and 8, the prosecution history, especially at the previous Remarks by applicant (filed on 27 July 2021, pages 7-8) clearly indicates the reasons for allowance.
                The remaining claims are allowable due to their dependency.

The following is an examiner's statement of reasons for allowance for Claims 1-3, 5 and 7: the prior art does not disclose or suggest a system for determining ball placement on an athletic football field, comprising: a first light projection device and a second light projection device adapted to
travel parallel to the athletic field within an elongated track having at least one slot; wherein said first light projection device is associated with a first elongated member that extends along the length of a side-line of the field between a first end zone to a second end zone, said elongated member associated with a first pulley and a second pulley; and wherein said elongated track is flexible and designed to roll such that it can be rolled out for a game, and then rolled-up for storage after the game in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claims 8-12, 15-16 and 18-22: the prior art does not disclose or suggest a method for determining ball placement on an
athletic football field, comprising: providing a system having a first light projection device and a second light projection device, said first light projection device adapted to travel parallel to the
athletic field within an elongated track having at least one slot, and wherein said elongated track is
flexible and designed to roll such that it can be rolled out for a game, and then rolled-up
for storage after the game; a first elongated member that extends along the length of a side-line of the field between a first end zone to a second end zone, said elongated member associated with
a first pulley and a second pulley wherein said first light projection device is adapted to
travel along said first elongated member in combination with the remaining limitations of the claims.




Any comments considered necessary by applicant must be submitted no later than the 
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
                Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/TC/
11 August 2021             

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861